

116 S4624 IS: Innovation Centers Acceleration Act
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4624IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Coons (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo strengthen American economic resiliency and equitably expand economic opportunity by launching a national competition, promoting State and local strategic planning, encouraging innovation by the public and private sectors, and by substantially investing Federal resources in research and development. 1.Short titleThis Act may be cited as the Innovation Centers Acceleration Act.2.DefinitionsIn this Act:(1)CommitteeThe term Committee means the Innovation Center Selection Committee established under section 3. (2)Eligible areaThe term eligible area means a metropolitan statistical area that—(A)has a population of not less than 500,000; and(B)is not designated as an established tech hub.(3)Established tech hubThe term established tech hub means the 9 metropolitan statistical areas in the United States with the largest total number of innovation sector jobs in 2019. (4)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a). (5)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (6)Innovation centerThe term innovation center means an eligible area designated by the Committee under section 3(e).(7)Innovation sector jobThe term innovation sector job means a job in the following research and development sectors, as categorized under the North American Industry Classification System:(A)Basic chemical manufacturing (3251).(B)Pesticide, fertilizer, and other agricultural chemical manufacturing (3253).(C)Pharmaceutical and medicine manufacturing (3254).(D)Computer and peripheral equipment manufacturing (3341).(E)Communications equipment manufacturing (3342).(F)Semiconductor and other electronic components manufacturing (3344).(G)Navigational, measuring, e­lec­tro­med­i­cal, and control instruments manufacturing (3345).(H)Aerospace product and parts manufacturing (3364).(I)Software publishers (5112).(J)Satellite telecommunications (5174).(K)Data processing, hosting, and related services (5182).(L)Other information services (5191).(M)Scientific research and development services (5417). (8)STEMThe term STEM means science, technology, engineering, and mathematics.3.Innovation Center Selection Committee(a)EstablishmentThere is established the Innovation Center Selection Committee, which shall—(1)establish the global competitive edge of the United States in the 21st century across a range of innovation sectors critical to national and economic security;(2)enable 9 metropolitan statistical areas in the United States to become innovation centers for global innovation leadership and models for inclusive growth, equal opportunity, and rising living standards for disadvantaged populations;(3)inspire, within metropolitan statistical areas in the United States across the country, new and constructive collaboration among local, State, and Federal government entities, academia, and private industry by issuing a call for innovation center proposals with clear, ambitious objectives;(4)carry out a transparent, competitive, fair, and rigorous process for selecting innovation centers;(5)ensure the transparent, efficient and effective use of taxpayer funds; and(6)empirically evaluate the effectiveness of innovation centers through release of publicly available reports and data.(b)Membership(1)Composition(A)Voting membersThe Committee shall be composed of the following voting members:(i)The Secretary of Commerce, who shall serve as chairperson of the Committee.(ii)The Administrator of the Small Business Administration.(iii)The Deputy Secretary for Housing and Urban Development.(iv)The Director of the Community Development Financial Institution Fund.(v)The Director of the National Science Foundation.(vi)The Director of the National Institute of Standards and Technology.(vii)The Director of the National Economic Council.(viii)The Assistant Secretary of Commerce for Economic Development. (ix)The Assistant Secretary for Employment and Training.(x)The Director of the Office of Science and Technology Policy.(xi)The Under Secretary of Defense for Research and Engineering.(xii)The Under Secretary for Science of the Department of Energy. (xiii)The Director of the National Institutes of Health.(xiv)The Under Secretary for Science and Technology of the Department of Homeland Security. (xv)The Administrator of the National Aeronautics and Space Administration.(2)Nonvoting members(A)In generalThe Committee shall have 8 nonvoting members, of which, from among leaders of labor organizations or research institutions, or leaders from private industry or professional societies— (i)two shall be appointed by the majority leader of the Senate; (ii)two shall be appointed by the minority leader of the Senate; (iii)two shall be appointed by the Speaker of the House of Representatives; and(iv)two shall be appointed by the minority leader of the House of Representatives. (B)TermThe nonvoting members appointed under subparagraph (A)—(i)shall serve for a term of 5 years; and (ii)may be reappointed to subsequent terms. (C)VacanciesA vacancy in the nonvoting membership of the Committee shall be filled in the same manner as the original appointment, but the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual's predecessor was appointed. (D)Deadline for appointmentsThe nonvoting members of the Committee shall be appointed under this paragraph not later than 30 days after the date of enactment of this Act.(3)Initial meetingNot later than 30 days after the date on which all members of the Committee are appointed, the Committee shall hold its first meeting.(c)CompensationA nonvoting member of the Committee appointed under subsection (b)(2) shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.(d)Staff(1)In generalThe Committee may appoint a staff director and other personnel as necessary to carry out the duties of the Committee.(2)Member agenciesThe Department of Commerce, the Department of Labor, the Department of the Treasury, the Department of Housing and Urban Development, the Department of Defense, the Department of Energy, the Department of Health and Human Services, the Small Business Administration, and the Department of Transportation shall provide necessary staffing support to the Committee, as determined by the Committee.(e)Selection of innovation centers(1)In generalThe Committee shall select 9 eligible areas to serve as innovation centers and receive the Federal innovation supports described in section 4.(2)Application(A)Request for proposalsNot later than 3 months after the date of enactment of this Act, the Committee shall issue a request for applications from eligible entities.(B)SubmissionEach eligible area desiring to be selected as an innovation center shall submit to the Committee an application through a proposal committee created by the eligible area, which shall include representation from each State located in the eligible area and each municipal government representing not less than 200,000 individuals located in the eligible area.(3)Selection criteriaIn selecting innovation centers under this section, the Committee shall evaluate each applicant based on—(A)the performance of the applicant in—(i)STEM spending per capita;(ii)the number of patents per 100,000 residents;(iii)the share of the population with a Bachelor of Arts degree or a higher degree; and(iv)the number of STEM university degrees per capita; (B)a plan to use data-driven strategies to promote innovation-based, advanced sector takeoff, focused on local interplay of university, Federal research institution, and industry core competencies;(C)a plan to increase innovation readiness, including expanding research and technology development facilities and developing the local STEM workforce, including through partnerships with entities with demonstrated success of administering apprenticeship and other workforce development models;(D)a plan to build or improve areas that attract and support workers and firms;(E)a plan to foster racial equity and inclusive growth, including by leveraging minority serving institutions, preventing gentrification, combatting segregation, promoting the inclusion of underrepresented residents, and ensuring affordable housing options;(F)a plan to invest the financial resources of the applicant; (G)a plan to partner with local workforce development boards to scale up training to meet new workforce demands; (H)a plan to incorporate and bring growth and opportunity to a broad geographic area beyond the limits of the metropolitan statistical area, including rural areas, through improved transportation, high speed internet access, other investments, and partnerships; and(I)the relative potential for the selection of the innovation center to reverse a decline, or accelerate growth,in innovation sector jobs. (4)Geographic diversityIn selecting innovation centers under this section, the Committee shall ensure a broad geographic representation of the United States.(5)Site visitsThe Committee may conduct site visits to eligible areas that are finalists for selection as an innovation center.(6)Timeline for selectionThe Committee shall, by secret ballot, vote to select the 9 innovation centers not later than 12 months after the date of enactment of this Act.(7)Evaluation and renewal(A)In generalNot later than 1 year after the date of enactment of this Act, the Committee shall establish evaluation and renewal criteria to measure—(i)the progress of an innovation center toward becoming a center for technology innovation;(ii)the effectiveness of an innovation center in translating innovation sector growth into broadly shared economic opportunity within the innovation center; and(iii)the ethical and efficient use of Federal funds.(B)Report to CongressBeginning in the third full year following the date of enactment of this Act, and not less frequently than once every 3 years thereafter, the Committee shall submit to Congress and each agency represented on the Committee, and make publicly available, a report on the progress of each innovation center in meeting the objectives described in paragraph (3).(C)Evaluation(i)In generalDuring the third year in which an innovation center is in existence, the Committee shall conduct an evaluation based on established benchmarks for achieving the objectives described in paragraph (3) to determine whether the designation as an innovation center shall be renewed for 3 additional years.(ii)Failure to meet benchmarksAn innovation center that fails to meet a majority of the benchmarks established under clause (i) shall not be renewed as an innovation center.(D)Renewal limitAn innovation center shall be designated as such for a period of 3 years, and the Committee may renew the designation for not more than 2 additional 3-year terms. (f)Final reportNot later than 1 year after the date on which all innovation centers have exhausted their designations and renewals as an innovation center, the Committee shall submit to Congress and each agency represented on the Committee, and make publicly available, a final cumulative report on the efficacy of the program.(g)Authorization of appropriationsThere is authorized to be appropriated to the Committee for travel and administrative expenses related to carrying out the duties of the Committee—(1)$5,000,000 for each of the first 2 fiscal years beginning after the date of enactment of this Act; and(2)$1,000,000 for each of the 8 fiscal years following the 2 fiscal years described in paragraph (1).4.Federal innovation supports(a)In generalAn innovation center shall be eligible for the Federal innovation supports described in this section.(b)Direct Federal investment(1)National Science Foundation research funding(A)Funding goalThe Director of the National Science Foundation shall pursue a goal of awarding through a rigorous selection process, for each innovation center that gets its designation renewed continually for 3 terms, a total of $1,250,000,000 in grant funds to entities located in that innovation center by the end of the 9th year of the designation of that innovation center, by proportionally increasing the total amount of the grants awarded over the 9-year period.(B)Additional fundingIn addition to awarding grants in pursuit of the goal described in subparagraph (A), the Director shall award grants—(i)with a focus on universities or other research institutions that commit to expanding research and workforce capabilities aligned with industries and technologies and with a preference for universities or institutions that are—(I)concentrated in an innovation center; or(II)key to national challenges; or(ii)that include industry-university research partnership programs.(C)TrackingIn each year, the Director of the National Science Foundation shall track the aggregate amount of grants awarded by the Director to entities in that year, disaggregated by innovation center. (D)Authorization of additional appropriationsThere are authorized to be appropriated to carry out this paragraph, in addition to amounts that would otherwise be appropriated in a year for the National Science Foundation, amounts as follows:(i)For fiscal year 2021, $0.(ii)For fiscal year 2022, $1,110,000,000.(iii)For fiscal year 2023, $2,220,000,000.(iv)For fiscal year 2024, $3,330,000,000.(v)For fiscal year 2025, $4,440,000,000.(vi)For fiscal year 2026, $5,550,000,000.(vii)For fiscal year 2027, $6,660,000,000.(viii)For fiscal year 2028, $7,770,000,000.(ix)For fiscal year 2029, $8,880,000,000.(x)For fiscal year 2030, $9,990,000,000. (2)National Science Foundation graduate research fellowships and undergraduate research programs(A)ExpansionThe Director of the National Science Foundation shall expand graduate research fellowships and programs focused on undergraduate research opportunities, including—(i)research experiences for undergraduates; (ii)advanced technological education programs; (iii)historically Black colleges and universities undergraduate programs; and(iv)Hispanic-serving institutions.(B)AllocationThe amounts expended by the Director to carry out subparagraph (A), 35 percent of such amounts shall be expended for the expansion of graduate research fellowships and undergraduate research opportunities in innovation centers.(C)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph amounts as follows:(i)In fiscal year 2022, $57,000,000.(ii)In fiscal year 2023, $114,000,000.(iii)In fiscal year 2024, $171,000,000.(iv)In fiscal year 2025, $228,000,000.(v)In fiscal year 2026, $285,000,000.(vi)In fiscal year 2027, $342,000,000.(vii)In fiscal year 2028, $399,000,000.(viii)In fiscal year 2029, $456,000,000.(ix)In fiscal year 2030, $513,000,000.(3)National Science Foundation Industry-University Cooperative Research Centers programThe Director of the National Science Foundation shall consider the location of a university within an innovation center to be a strength for purposes of selection criteria under the Industry-University Cooperative Research Centers program.(4)Small business innovation researchSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the following:(5)Modifications relating to innovation centers(A)DefinitionIn this paragraph, the term innovation center has the meaning given the term in section 2 of the Innovation Centers Acceleration Act.(B)RequirementNot later than 6 months after the date of enactment of the Innovation Centers Acceleration Act, the Administrator shall modify the policy directives issued pursuant to this subsection—(i)to provide that, during the 10-year period beginning on the date of enactment of the Innovation Centers Acceleration Act, the location of a small business concern within an innovation center shall be considered a strength under the selection criteria for Phase I and Phase II proposals under the SBIR program of a Federal agency; and(ii)to require the Administrator to track and publish on an annual basis the total value of SBIR awards made to small business concerns located in innovation centers..(5)Manufacturing USA program(A)DefinitionsIn this paragraph:(i)Manufacturing USA ProgramThe term Manufacturing USA Program means the program established under section 34(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)).(ii)Manufacturing USA instituteThe term Manufacturing USA institute means an institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(B)ExpansionUnder section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)), the Secretary shall award financial assistance to assist in the establishment and support of—(i)9 new Manufacturing USA institutes; or(ii)a combination of satellites to existing Manufacturing USA institutes or new Manufacturing USA institutes.(C)Selection(i)In generalManufacturing USA institutes and satellites shall be identified and funded under subparagraph (B) from among proposals submitted to the Secretary for purposes of this paragraph. (ii)Proposal elementsAny proposal submitted to the Secretary in accordance with clause (i) shall include—(I)a plan for the institute or satellite concerned to support or otherwise align with existing Manufacturing USA institutes, including through—(aa)membership in, or partnership or formal affiliation with, an existing Manufacturing USA institute; or(bb)a plan to reach a segment, population, or geographic area not already covered by or engaged with existing Manufacturing USA institutes; and (II)a plan for cost-sharing for the activities of the institute or satellite concerned, including the sources of funds and amounts to be contributed.(iii)Selection of satellitesAny selection of a satellite to an existing Manufacturing USA institute under this subparagraph shall be made by the Secretary in consultation with exiting Manufacturing USA institutes.(iv)Priority relating to innovation centersIn identifying and funding a new Manufacturing USA institute or a combination of satellites to existing or new Manufacturing USA institutes under subparagraph (B), the Secretary shall give priority to proposals for identification and funding of Manufacturing USA institutes in an innovation center, in whole or in substantial part. (v)Prevention of overlap and redundancyIn identifying and funding Manufacturing USA institutes or satellites to Manufacturing USA institutes under subparagraph (B), the Secretary shall, to the extent practicable, avoid overlap or redundancy in mission, technology focus, or funding with existing Manufacturing USA institutes.(D)Amount of financial assistance(i)New Manufacturing USA institutesFor each Manufacturing USA institute identified and funded under subparagraph (B), the Secretary may expend up to $70,000,000 during the period of fiscal years 2021 through 2032.(ii)Manufacturing USA institute satellitesFor each Manufacturing USA institute satellite or expansion supported under subparagraph (B), the Secretary may expend up to $25,000,000 during the period of fiscal years 2021 through 2032.(E)AllocationNot less than 33 percent of the financial assistance provided under subparagraph (B) shall be for identifying and funding Manufacturing USA institutes in innovation centers. (6)Manufacturing universitiesThe Secretary of Commerce and the Secretary of Defense shall consider the location of a university within an innovation center to be a strength for purposes of selection criteria under the Manufacturing Universities Program.(7)Minority Business Development Agency(A)In generalThe National Director of the Minority Business Development Agency may, acting through the Inner City Innovation Hub program, award not more than 2 grants to eligible entities located within each innovation center.(B)Amount of grantA grant awarded under subparagraph (A) may not exceed $1,500,000. (C)Authorization of appropriationsThere are authorized to be appropriated to the National Director of the Minority Business Development Agency $27,000,000 for each of fiscal years 2022 through 2030. (8)Additional regional innovations strategies grants(A)Definition of innovation centerSection 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703) is amended by adding at the end the following:(12)Innovation center has the meaning given the term in section 2 of the Innovation Centers Acceleration Act. .(B)GrantsSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended—(i)in subsection (c)—(I)in paragraph (1), by striking As part of the program and inserting the following:(A)In generalAs part of the program; and(II)by adding at the end the following:(B)Innovation center grantsAs a part of the program established pursuant to subsection (b), the Assistant Secretary of Commerce for Economic Development may award grants, on a competitive basis, to eligible recipients described in subsection (a)(1)(D) located within innovation centers.; and(ii)in subsection (h)—(I)by striking From amounts appropriated and inserting the following:(1)In generalFrom amounts appropriated; and(II)by adding at the end the following:(2)Innovation center grantsThere are authorized to be appropriated to the Secretary to award grants under subsection (c)(1)(B) $5,000,000 for each of fiscal years 2022 through 2030..(9)Workforce investment activities in consultation with innovation centers(A)Youth workforce activitiesSection 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164) is amended by adding at the end the following:(d)Youth workforce activities in consultation with innovation centers(1)Funding(A)In generalUsing funds made available under section 136(d), the Secretary shall provide a grant to each local area that—(i)is within the area covered by an innovation center selected under subsection (e) of section 3 of the Innovation Centers Acceleration Act; and(ii)the Innovation Center Selection Committee established under that section 3 certifies is working in partnership with that innovation center. (B)AmountThe amount of the grant for a fiscal year shall be equal to the allocation that the local area receives under section 128(b) for that fiscal year.(C)ProhibitionThe Secretary may not reduce the amount that any local area receives through an allocation under section 128(b) because local areas described in subparagraph (A) receive grants under this subsection.(2)Use of fundsThe local area shall use the grant funds in accordance with subsection (c), after consultation with the innovation center. .(B)Adult and dislocated worker employment and training activitiesSection 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) is amended by adding at the end the following:(e)Adult and dislocated worker employment and training activities in consultation with innovation centers(1)Funding(A)In generalUsing funds made available under section 136(d), the Secretary shall provide a grant to each local area that—(i)is within the area covered by an innovation center selected under subsection (e) of section 3 of the Innovation Centers Acceleration Act; and(ii)the Innovation Center Selection Committee established under that section 3 certifies is working in partnership with that innovation center.(B)AmountThe amount of the grant for a fiscal year shall be equal to the sum of the allocations that the local area receives under paragraphs (1) and (2) of section 133(b) for that fiscal year. (C)ProhibitionThe Secretary may not reduce the amount that any local area receives through an allocation under paragraph (1) or (2) of section 133(b)(3) because local areas described in subparagraph (A) receive grants under this subsection.(2)Use of fundsThe local area shall use the grant funds in accordance with subsections (b), (c), and (d), after consultation with the innovation center. .(C)Authorization of appropriationsSection 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181) is amended—(i)in subsections (a), (b), and (c), by inserting before the first comma the following: (except for activities funded from amounts appropriated under subsection (d)); and(ii)by adding at the end the following:(d)Workforce investment activities in consultation with innovation centersThere are authorized to be appropriated to carry out sections 129(d) and 134(e) such sums as may be necessary for each fiscal year that an innovation center designation is in effect..(10)Additional STEM Apprenticeship grantsSection 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3723) is amended by adding at the end the following:(e)Innovation center grants(1)Definition of eligible entityIn this subsection, the term eligible entity means an eligible recipient that is—(A)described in subsection (b)(4); and(B)located within an innovation center.(2)Grants authorizedThe Assistant Secretary of Commerce for Economic Development shall provide to not less than 1 eligible entity located in each innovation center a grant to develop infrastructure to expand STEM apprenticeship programs.(3)Amount; renewal(A)AmountThe amount of a grant under paragraph (2) shall be not more than $5,000,000 for each year over a 3-year period.(B)RenewalThe Secretary may provide an eligible entity that receives a grant under paragraph (2) not more than 2 additional grants under that paragraph.(4)PreferenceThe Assistant Secretary of Commerce for Economic Development shall give preference for a grant under this subsection to an eligible entity with demonstrated success of administering apprenticeship and other workforce development models and that demonstrates a commitment to serving individuals—(A)from underrepresented populations; or(B)who face barriers to employment, including—(i)long-term unemployment;(ii)past incarceration; or(iii)veteran or disability status.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2030..(11)National Institutes of Health research funding(A)Funding goalThe Director of the National Institutes of Health shall pursue a goal of awarding through a rigorous selection process and subject to peer review, for each innovation center that gets its designation renewed continually for 3 terms, a total of $1,250,000,000 in meritorious research awards in priority areas of biomedical science to entities located in that innovation center by the end of the 9th year of the designation of that innovation center, by proportionally increasing the total amount of the grants, contracts, or other transactions awarded in each innovation center each year over the 9-year period.(B)Additional fundingIn addition to awarding grants, contracts, or other transactions in pursuit of the goal described in subparagraph (A), the Director of the National Institutes of Health shall award grants—(i)with a focus on universities or other research institutions that commit to expanding research capabilities aligned with industries and technologies and with a preference for universities or institutions that are—(I)concentrated in an innovation center; or(II)key to national challenges; or(ii)that include industry-university research partnership programs.(C)TrackingIn each year, the Director of the National Institutes of Health shall track the aggregate amount of grants, contracts, or other transactions awarded by the Director to entities in that year, disaggregated by innovation center. (D)Authorization of additional appropriationsThere are authorized to be appropriated to carry out this paragraph, in addition to amounts that would otherwise be appropriated in a year for the National Institutes of Health, amounts as follows:(i)For fiscal year 2021, $0.(ii)For fiscal year 2022, $140,000,000.(iii)For fiscal year 2023, $280,000,000.(iv)For fiscal year 2024, $420,000,000.(v)For fiscal year 2025, $560,000,000.(vi)For fiscal year 2026, $700,000,000.(vii)For fiscal year 2027, $840,000,000.(viii)For fiscal year 2028, $980,000,000.(ix)For fiscal year 2029, $1,120,000,000.(x)For fiscal year 2030, $1,260,000,000. (c)Tax incentives(1)New markets tax credit allocationsSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Special allocation for innovation centersIn the case of any calendar year beginning after 2021—(A)the limitation under paragraph (1) (including in calendar years for which the limitation under paragraph (1) is zero) shall be increased by $50,000,000 for each metropolitan statistical area which is designated as an innovation center under section 3(e) of the Innovation Centers Acceleration Act for such calendar year, and(B)the additional limitation under subparagraph (A) shall be divided equally among such innovation centers and allocated (as provided in paragraph (2)) among qualified community development entities in such innovation centers..(2)Research credit(A)In generalSection 41 of such Code is amended by adding at the end the following new subsection:(i)Special rules relating to innovation centers(1)In generalIn the case of—(A)any qualified research expenses paid or incurred for qualified services or qualified research,(B)any basic research payments for basic research, and(C)amounts paid or incurred by the taxpayer in carrying on any trade or business of the taxpayer (including as contributions) to an energy research consortium for energy research,during the taxable year at a location in a metropolitan statistical area which is an innovation center for such taxable year, this section shall be applied as provided in paragraphs (2) and (3).(2)Credit rateSubsection (a) shall be applied by substituting 30 percent for 20 percent each place it appears.(3)Alternative simplified creditSubsection (c)(4) shall be applied—(A)by substituting 21 percent for 14 percent in subparagraph (A), and(B)by substituting 9 percent for 6 percent in subparagraph (B)(ii).(4)Credit for qualified small businessesIn the case of a trade or business located primarily within a metropolitan statistical area which is an innovation center for the taxable year, subsection (h) shall be applied—(A)by substituting $15,000,000 for $5,000,000 in paragraph (3)(A)(i)(I),(B)by substituting 8-taxable-year for 5-taxable-year in paragraph (3)(A)(i)(II), and(C)by substituting $500,000 for $250,000 both places it appears in paragraphs (4)(B)(i) and (5)(B)(ii).(5)Innovation centerFor purposes of this subsection, for any taxable year, the term innovation center means a metropolitan statistical area with a designation as an innovation center under section 3(e) of the Innovation Centers Acceleration Act in effect for calendar years beginning in such year.(6)TerminationThis subsection shall not apply to expenses paid or incurred after December 31, 2030..(B)Training included as research expenses(i)In generalParagraph (1) of section 41(b) of such Code is amended—(I)by striking and at the end of subparagraph (A);(II)by striking the period at the end of subparagraph (B) and inserting , and; and(III)by adding at the end the following new subparagraph:(C)employee training expenses..(ii)Employee training expensesSubsection (b) of section 41 of such Code is amended—(I)by redesignating paragraph (4) as paragraph (5); and(II)by inserting after paragraph (3) the following new paragraph:(4)Employee training expenses(A)In generalThe term employee training expenses means any wages paid or incurred to an employee in connection with training for the employee to perform qualified services described in clause (i) or (ii) of paragraph (2)(B). Such term does not include wages paid or incurred in connection with general employer training which does not specifically pertain to such qualified services.(B)Wages, etcFor purposes of this paragraph—(i)In generalThe term wages shall not include any amount taken into account under paragraph (2)(A)(i).(ii)RulesThe rules of paragraph (2)(D) shall apply.(C)TerminationThe term employee training expenses does not include any wages paid or incurred after December 31, 2030..(C)Effective dateThe amendments made by this paragraph shall apply to taxable years beginning after December 31, 2021.(d)Regulatory modernization(1)DefinitionIn this paragraph, the term startup means a small business concern (as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a))) that— (A)has been in existence for less than 3 years; and(B)has annual average gross receipts of less than $3,000,000.(2)RequirementNotwithstanding any other provision of law, in the case of a startup that is operating within an innovation center, any requirement related to a Federal grant that prohibits the use of university laboratory or other research assets purchased or supposed by the grant from being used for commercial purposes for an initial time period shall be waived.(e)Business access to capital(1)Innovation center debentures(A)In generalSection 303 of the Small Business Investment Act of 1958 (15 U.S.C. 683) is amended by adding at the end the following:(l)Innovation center debenturesIn addition to any other authority under this Act, on and after the first day of the first fiscal year beginning after the date of enactment of this subsection, a small business investment company may issue innovation center debentures..(B)DefinitionsSection 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662) is amended—(i)in paragraph (19), by striking and at the end;(ii)in paragraph (20), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(21)the term innovation center debenture means a deferred interest debenture that—(A)is issued at a discount;(B)has a 5-year maturity or a 10-year maturity;(C)requires no interest payment or annual charge for the first 5 years;(D)is restricted to companies located within an innovation center, as defined in section 2 of the Innovation Centers Acceleration Act; and(E)is issued at no cost (as defined in section 502 of the Credit Reform Act of 1990 (2 U.S.C. 661a)) with respect to purchasing and guaranteeing the debenture; and(22)the term innovation center startup means any company that—(A)is primarily located within an innovation center (as defined in section 2 of the Innovation Centers Acceleration Act);(B)is innovation- or technology-oriented; and(C)has been in existence for less than 5 years..(C)Exemption from capital requirementsSection 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) is amended by adding at the end the following:(5)Exception for applications located in innovation centersAn applicant that is located in an innovation center (as defined in section 2 of the Innovation Centers Acceleration Act) and that does not satisfy the requirements of section 302(a) shall be limited to 1 tier of leverage available under section 302(b) until the applicant meets the requirements of section 302(a)..(2)7(a) loan financing for innovation center startups(A)Loan guarantee percentageSection 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)) is amended—(i)in subparagraph (A), in the matter preceding clause (i), by striking and (F) and inserting (F), and (G); and(ii)by adding at the end the following:(G)Participation for innovation center startups(i)DefinitionIn this subparagraph, the term innovation center startup means any small business concern that—(I)is primarily located within an innovation center (as defined in section 2 of the Innovation Centers Acceleration Act);(II)is innovation- or technology-oriented; and(III)has been in existence for less than 5 years. (ii)ParticipationIn an agreement to participate in a loan on a deferred basis under this subsection for an innovation center startup, the participation by the Administration shall be 90 percent..(B)Guarantee fee reductionSection 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) is amended—(i)in subparagraph (A), by striking With respect and inserting Except as provided in subparagraph (C), with respect; and(ii)by adding at the end the following:(C)Innovation center startupsWith respect to a loan guaranteed under this subsection for a small business concern described in paragraph (2)(G)(i)—(i)the Administration may not collect a guarantee fee under this paragraph for a loan of not more than $350,000; and(ii)for a loan of more than $350,000, the Administration shall collect a guarantee fee under this paragraph equal to 50 percent of the guarantee fee that the Administration would otherwise collect for the loan..(3)Certified development company loans for innovation center startups(A)Maximum loan amountSection 502(2)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—(i)in clause (iv), by striking and at the end;(ii)in clause (v), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(vi)$10,000,000 for each project of an innovation center startup..(B)Contribution requirementSection 502(3)(C) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)(C)) is amended—(i)in clause (iii), by striking or at the end;(ii)by redesignating clause (iv) as clause (v); and(iii)by inserting after clause (iii) the following:(iv)for an innovation startup—(I)at least 5 percent of the total cost of the project financed, if the innovation startup has been in operation for a period of 2 years or less; and(II)at least 5 percent of the total cost of the project financed if the project involves the construction of a limited or single purpose building or structure..(4)SBA resources(A)In generalThe Small Business Administration shall provide innovation center startups (as defined in section 7(a)(2)(G) of the Small Business Act (15 U.S.C. 636(a)(2)(G))) access to financing resources of the Administration and assist those startups in navigating the application process.(B)Authorization of appropriationsThere is authorized to be appropriated to the Small Business Administration $2,500,000 for fiscal year 2021 and every fiscal year thereafter to carry out subparagraph (A). (f)Neighborhood, property, and infrastructure modernization(1)Community Development Block Grant funding(A)DefinitionsIn this paragraph—(i)the term eligible entity means a unit of general local government or Indian tribe that receives assistance under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.);(ii)the terms Indian tribe and unit of general local government have the meanings given those terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302);(iii)the term qualified affordable housing means a housing development that consists of 5 or more dwelling units of which 20 percent or more are made available—(I)for rental only by a low-income family (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)));(II)at a monthly rent amount that does not exceed 30 percent of the monthly adjusted income (as defined in such section 3(b)) of the tenant low-income family; and(III)maintains affordability for residents who are low-income families for a period of not less than 30 years; and(iv)the term Secretary means the Secretary of Housing and Urban Development.(B)Funding(i)In generalThe Secretary shall provide a grant to each eligible entity that—(I)is within the area covered by an innovation center; and(II)the Committee certifies is working in partnership with that innovation center.(ii)AmountThe amount of a grant provided to an eligible entity under clause (i) for a fiscal year shall be equal to the allocation that the eligible entity receives under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) for that fiscal year.(iii)ProhibitionThe Secretary may not reduce the amount that any eligible entity receives under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) because eligible entities receive grants under this subparagraph.(C)Use of fundsAn eligible entity shall use grant funds provided under subparagraph (B) for the development and preservation of qualified affordable housing, including the construction of such housing, within the area covered by an innovation center, in accordance with title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) and after consultation with the innovation center.(D)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph for each fiscal year in which an innovation center designation is in effect.(2)Infrastructure financing(A)BUILD grants(i)Definition of BUILD programIn this subparagraph, the term BUILD program means the program for national infrastructure investments (commonly known as the Better Utilizing Investments to Leverage Development (BUILD) discretionary grant program) of the Department of Transportation.(ii)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation $300,000,000 for each of fiscal years 2022 through 2032 to carry out projects under the BUILD program in innovation centers.(iii)Supplement, not supplantAmounts authorized to be appropriated under clause (ii) shall supplement and not supplant any other amounts authorized to be appropriated for the BUILD program. (B)INFRA grants(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation $300,000,000 for each of fiscal years 2022 through 2032 to carry out projects under the nationally significant freight and highway projects program under section 117 of title 23, United States Code, in innovation centers. (ii)Supplement, not supplantAmounts authorized to be appropriated under clause (i) shall supplement and not supplant any other amounts authorized to be appropriated for the nationally significant freight and highway projects program under section 117 of title 23, United States Code. (C)TIFIA program(i)Lines of creditSection 604(b)(2) of title 23, United States Code, is amended—(I)by striking The total and inserting the following:(A)In generalExcept as provided in subparagraph (B), the total; and(II)by adding at the end the following:(B)Projects in innovation centersIn the case of a project in an innovation center (as defined in section 2 of the Innovation Centers Acceleration Act), the total amount of a line of credit under this section shall not exceed 49 percent of the reasonably anticipated eligible project costs..(ii)Fee waiverSection 605 of title 23, United States Code, is amended by adding at the end the following:(g)Projects in innovation centersNotwithstanding any other provision of this chapter, in the case of a project in an innovation center (as defined in section 2 of the Innovation Centers Acceleration Act), the Secretary shall not require the payment of any fees under section 603(b)(7), section 604(b)(9), or subsection (b)..